Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 1 of 23 PageID #: 667



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X

MATTHEW RIZZUTO,

                                   Plaintiff,                  MEMORANDUM AND ORDER

        -against-                                              17-CV-7381 (ILG) (ST)

BILL DE BLASIO, et al.,

                                    Defendants.
-----------------------------------------------------------X
TISCIONE, United States Magistrate Judge:

        In this action seeking damages for Defendants’ allegedly unlawful actions in connection

with his placement in foster care, Plaintiff Matthew Rizzuto seeks to be represented by his father,

Donald N. Rizzuto, Esq. (“Mr. Rizzuto” or “Plaintiff’s father”). Defendants, including several

entities that oversaw Plaintiff’s foster care placement as well as Plaintiff’s maternal grandparents,

move to disqualify Plaintiff’s father from serving as his counsel, arguing that he is required to

serve as a witness on his son’s behalf and that his representation is impaired by conflicting interests

with his son.

        For the reasons discussed below, the Court GRANTS Defendants’ Motion to Disqualify

Plaintiff’s father from serving as his attorney.

                                                BACKGROUND

        Plaintiff and his younger brother (“Plaintiff’s brother”) were placed in foster care from

November of 2001 to August of 2010. Compl. ¶¶ 32-35, 76. Plaintiff, now an adult, was between

the ages of three (3) and eleven (11) during that time. Compl. ¶ 1. Defendant New York City

Administration for Children’s Services (“ACS”) removed Plaintiff’s brother from his parents’




                                                      -1-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 2 of 23 PageID #: 668



home after he was admitted to the hospital with a head injury. Compl. ¶¶ 21-35. Plaintiff was also

removed on the basis that he had been derivatively neglected by his parents. Compl. ¶¶ 31-35.

       In a decision dated November 24, 2003, the New York State Family Court in Queens, New

York dismissed the abuse petition against Plaintiff’s parents. Compl. ¶ 40; see also Matter of Peter

R., 779 N.Y.S.2d 137, 138 (App. Div. 2004). The City of New York appealed this ruling to the

Appellate Division of the Supreme Court of the State of New York, Second Judicial Department.

On June 21, 2004, the Appellate Division reversed the Family Court and entered a finding that

Plaintiff’s parents had abused and/or neglected Plaintiff’s brother and had derivatively neglected

Plaintiff. Matter of Peter R., 779 N.Y.S.2d at 140.

       From 2002 to 2010, Plaintiff and his brother remained in the foster care of their maternal

grandparents, with whom, the Complaint suggests, Plaintiff’s father has an intensely negative

relationship. Compl. ¶¶ 54-69. Plaintiff’s parents were both permitted supervised visitation of their

children, although Mr. Rizzuto’s visitation rights were restricted beginning in 2005 based on what

Plaintiff refers to as a “heated verbal exchange” between Mr. Rizzuto and Plaintiff’s maternal

grandfather. Compl. ¶ 54. Subsequently, after it was found that both Mr. and Ms. Rizzuto had

visited with the children unsupervised, in violation of the conditions set by the Family Court, all

visitation was restricted for both parents for roughly two years between 2006 and 2008. Compl. ¶¶

64-65. Additionally, Defendants provide, as exhibits to the Motion to Disqualify, documents from

the Family Court proceedings indicating that ACS’s predominant stated reason for recommending

that Plaintiff remain in foster care was Mr. Rizzuto’s “inappropriate and psychologically scarring

verbal interaction with the children.” Mot. to Disqualify at 5.

       Plaintiff and his brother were ultimately returned to the custody of their parents in August

of 2010. Compl. ¶ 76.



                                                -2-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 3 of 23 PageID #: 669



        Plaintiff asserts fourteen causes of action challenging his extended placement in foster care,

the restrictions placed on his parents’ visitation, and the conduct of Defendants in the various state

court proceedings. Compl. ¶¶ 77-179. These causes of action include infringement of Plaintiff’s

Constitutional rights to family integrity, social work malpractice, legal malpractice, false arrest

and imprisonment, intentional infliction of emotional distress, conspiracy, and several other tort

claims arising under New York common law. Id.

        The substance of all of these claims is that Defendants placed Plaintiff in foster care and

restricted his parents’ visitation rights arbitrarily—without any genuine evidence that his parents

were unfit to take care of him—and in bad faith—with no intentions of working to return Plaintiff

to his parents’ custody. The Plaintiff frequently refers to Defendants—who include the City of

New York, ACS, the Legal Aid Society, SCO Family of Services, and Plaintiff’s maternal

grandparents—as planning in concert to circumvent Plaintiff’s rights, which he suggests was in

large measure because of Defendants’ personal antipathy towards his father Mr. Rizzuto. Compl.

¶¶ 45-47, 56-57, 62, 65, 68-70, 74, 89, 91, 95, 97, 109-111, 113-114, 122, 130, 163-165, 171, 176-

178.

                                           DISCUSSION

   I.      Standards for Disqualification of Attorneys

        Disqualification of an attorney is committed to the discretion of the district court. Purgess

v. Sharrock, 33 F.3d 134, 144 (2d Cir. 1994). The authority of federal courts to disqualify attorneys

derives from their inherent power to preserve the integrity of the judicial system and the adversary

process. Murray v. Metro. Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009); Zalewski v. Shelroc

Homes, LLC, 856 F. Supp. 2d 426, 431 (N.D.N.Y. 2012); see also Hempstead Video, Inc. v. Inc.

Vill. of Valley Stream, 409 F.3d 127, 132 (2d Cir. 2005) (emphasizing the Court’s responsibility



                                                -3-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 4 of 23 PageID #: 670



“to maintain the highest standards of the profession”) (internal quotation marks and citation

omitted).

       A party’s entitlement to be represented in ongoing litigation by counsel of his or her own

choosing is a valued right which should not be abridged absent a clear showing that disqualification

is warranted. Matter of Kopet, 81 N.Y.S.3d 538, 540–41 (App. Div. 2018) (collecting cases).

Disqualification motions therefore place a heavy burden on the moving party to demonstrate that

disqualification is appropriate. See Evans v. Artek Systems Corp., 715 F.2d 788 (2d Cir. 1983).

The high standard required of the party seeking disqualification is also necessary because

disqualification motions “‘are often interposed for tactical reasons,’ and . . . ‘even when made in

the best of faith . . . inevitably cause delay.’” Mercedes v. Blue, No. 00-CV-9225 (RMB) (MHD),

2001 WL 527477, at *1 (S.D.N.Y. May 17, 2001) (citing Evans, 715 F.2d at 791-92). Nonetheless,

because of the key role played by attorneys in ensuring the integrity of the adversary process,

“[w]hen a party moves for the disqualification of his adversary's attorney, any doubt is to be

resolved in favor of disqualification.” Hull v. Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1975);

accord Blue Planet Software, Inc. v. Games Int’l, LLC, 331 F. Supp. 2d 273, 275 (S.D.N.Y. 2004).

       To determine when an attorney should be disqualified, this Court looks to the binding

precedent of the Second Circuit, with rules of professional conduct serving as a guide. See

Hempstead, 409 F.3d at 132 (“Although our decisions on disqualification motions often benefit

from guidance offered by the American Bar Association (ABA) and state disciplinary rules, such

rules merely provide general guidance and not every violation of a disciplinary rule will necessarily




                                                -4-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 5 of 23 PageID #: 671



lead to disqualification.”) (internal quotation marks and citations omitted). 1 “Conversely,

disqualification may be justified even in the absence of a clear ethical breach where necessary to

preserve the integrity of the adversary process.” First NBC Bank v. Murex, LLC, 259 F. Supp. 3d

38, 56 (S.D.N.Y. 2017) (internal quotation marks and citation omitted).

         Defendants assert two grounds for the disqualification of Mr. Rizzuto: the “advocate-

witness” rule and conflicts of interest with his son. The Court finds that both of these grounds

warrant disqualification of Plaintiff’s father from serving as his attorney. The Court will discuss

each ground in turn below.

   II.       The Advocate-Witness Rule

         The advocate-witness rule prohibits an attorney from representing a party in a case where

the attorney will or “ought to” be called as a witness. See Lamborn v. Dittmer, 873 F.2d 522, 531

(2d Cir. 1989). Under the rule, an attorney may be disqualified from representing a client in an

action when such attorney has knowledge of the facts or has participated in some of the events

giving rise to the lawsuit and who, if allowed to participate in the case as both an advocate and a

witness, would jeopardize the court’s interest in ensuring that the litigation is conducted fairly and

in conformity with prevailing ethical rules. See Prout v. Vladeck, 316 F. Supp. 3d 784, 809

(S.D.N.Y. 2018), reconsideration denied, 319 F. Supp. 3d 741 (S.D.N.Y. 2018); see also Murray,

583 F.3d at 178 (noting that disqualification under the advocate-witness rule is intended to prevent

“harm to the integrity of the judicial system”). Disqualification in such circumstances prevents




         1
          On April 1, 2009, the New York Rules of Professional Conduct became effective,
superseding the Canons of the New York Code of Professional Responsibility. See Sea Trade Mar.
Corp. v. Coutsodontis, No. 09-CV-488 (BSJ) (HBP), 2011 WL 3251500, at *7 n.4 (S.D.N.Y. July
25, 2011). Nevertheless, “the case authority interpreting the old canons continues to be probative
on issues that are analyzed under the new rules.” Id. (internal quotation marks and citation
omitted).
                                                -5-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 6 of 23 PageID #: 672



parties from being forced to “choose between the attorney’s testimony and his representation.”

MacArthur v. Bank of New York, 524 F. Supp. 1205, 1209 (S.D.N.Y. 1981). “When faced with an

attorney as a sworn or unsworn witness, the proper recourse is to disqualify the attorney, not to

exclude the testimony.” United States v. Kliti, 156 F.3d 150, 156 (2d Cir. 1998); see also NY Eth.

Op. 1045 (January 8, 2015) (“If the lawyer is likely to be a witness on a significant issue of fact,

Rule 3.7(a) does not authorize the lawyer to choose whether to be a lawyer or a witness. The lawyer

must not act as an advocate before the tribunal.”).

       In this Circuit, motions to disqualify counsel under the advocate-witness rule are assessed

differently depending on whether the attorney (a) “ought to” testify on behalf of his own client or

(b) may be called as a witness by another party. Lamborn, 873 F.2d at 531. This distinction

corresponds to a previous version of the New York Disciplinary Rules that provided:

       (A) If, after undertaking employment in contemplated or pending litigation, a
           lawyer learns or it is obvious that he or a lawyer in his firm ought to be called
           as a witness on behalf of his client, he shall withdraw from the conduct of the
           trial and his firm, if any, shall not continue representation in the trial . . . .

       (B) If, after undertaking employment in contemplated or pending litigation, a
           lawyer learns that or it is obvious that he or a lawyer in his firm may be called
           as a witness other than on behalf of his client, he may continue the
           representation until it is apparent that his testimony is or may be prejudicial to
           his client.

       Id. (citing former D.R. 5-102) (emphasis added). “The test under subdivision (A) is whether

the attorney’s testimony could be significantly useful to his client. If so, he should be disqualified

regardless of whether he will actually be called.” Id. (internal citation omitted) (emphasis added);

accord Lipin v. Bergquist, 574 F. Supp. 2d 423, 427 (S.D.N.Y. 2008); Hecklerco, LLC v. Yuuzoo

Corp. Ltd., No. 15-CV-5779 (VM) (DF), 2016 WL 7742783, at *4 (S.D.N.Y. Dec. 16, 2016); see

also Yankelevitz v. Cornell Univ., No. 95-CV-4593 (PKL), 1996 WL 447749, at *2 (S.D.N.Y.

Aug. 7, 1996) (“Strong policies underlie DR 5–102(A) that operate [] to protect the interests of the


                                                -6-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 7 of 23 PageID #: 673



[client], the interests of the adverse party, and the reputation of the legal profession as a whole.”)

(internal quotation marks and citation omitted).

       Courts in this Circuit have sometimes described the test for whether an attorney “ought to”

be called as a witness on behalf of his client as whether his testimony is “necessary.” See, e.g., The

Cadle Co. v. Demadeo, 256 F. Supp. 2d 155, 157 (E.D.N.Y. 2003). Determining whether an

attorney’s testimony is “necessary” requires the court to consider (1) the significance of the subject

of the testimony to the case; (2) the availability of other evidence; and (3) the weight of the

attorney’s testimony. 2 Id.




       2
          To this Court’s knowledge, the rule announced in Lamborn, 873 F.2d at 531, holding that
an attorney should be disqualified when his testimony would be “significantly useful” to his own
client’s case has never been overturned. District courts in later cases, seemingly overlooking the
distinction between which party should or is likely to call the attorney as a witness, have discussed
only whether the attorney’s testimony is “necessary.” See Decker v. Nagel Rice LLC, 716 F. Supp.
2d 228, 232-34 (S.D.N.Y. 2010); Finkel v. Frattarelli Bros., 740 F. Supp. 2d 368, 373 (E.D.N.Y.
2010). Other cases have continued to use the “significantly useful” test. A.V. By Versace, Inc. v.
Gianni Versace, S.p.A., 160 F. Supp. 2d 657, 663 (S.D.N.Y. 2001); Lipin v. Bergquist, 574 F.
Supp. 2d 423, 427 (S.D.N.Y. 2008). This divergence may be informed in part by New York’s 2009
revision of its Rules of Professional Conduct, as the current version of the advocate-witness rule
(Rule 3.7) does not distinguish between which side calls the lawyer as a witness. But see Int’l Elec.
Corp. v. Flanzer, 527 F.2d 1288, 1293 (2d Cir. 1975) (noting that the federal courts decide motions
to disqualify on the basis of precedent and individualized discretion, with codes of professional
conduct serving only as guides); accord Sea Trade Mar. Corp., 2011 WL 3251500, at *7 n.4.
        In some cases, the question of whether the attorney’s testimony is merely “significantly
useful” or in fact “necessary” may prove dispositive, as courts have suggested that an attorney’s
“[t]estimony may be relevant and even highly useful but still not strictly necessary.” John Wiley &
Sons, Inc. v. Book Dog Books, LLC, 126 F. Supp. 3d 413, 423 (S.D.N.Y. 2015) (citing S & S Hotel
Ventures, 69 N.Y.2d at 446, 515 N.Y.S.2d 735, 508 N.E.2d 647 (1987)) (emphasis added).
        In the case at hand, however, as discussed below, the Court finds that Mr. Rizzuto’s
testimony is so integral to the case that he should be disqualified even under the stricter “necessary”
standard, as well as under the “significantly useful” standard set forth in Lamborn. The Court need
not address the question of which standard properly controls as a general matter.
                                                 -7-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 8 of 23 PageID #: 674



       Necessary Witness

       Mr. Rizzuto is not only a necessary witness but the key witness for his son’s claims.

He must be disqualified from continuing to represent his son in this action.

       As noted, Plaintiff’s claims in this action relate to his placement in foster care between

the years 2001 and 2010. Plaintiff was between the ages of three (3) and eleven (11) during

this period. In an unsworn declaration submitted as an exhibit to his Opposition to the Motion

to Dismiss, Plaintiff states, “I have neither independent recollection of the events that brought

upon the action nor any knowledge of any events or proceedings in the Family Court which

commenced nearly seventeen (17) years ago.” Declaration of Matthew Rizzuto ¶ 4 (“Matthew

Decl.”), ECF No. 50. Plaintiff makes clear that he is relying on his “parents’ personal

knowledge of the Family Court proceedings.” Matthew Decl. ¶ 6. Plaintiff notes in particular

his father’s “intimate knowledge of Family Court proceedings” based on his involvement in

his own custody case over a nine year period as a reason that his father “would be the only

one to effectively represent [him] in all phases of this action.” Matthew Decl. ¶¶ 9-10.

       Plaintiff’s reliance on his father as an unparalleled and indispensable source of

information about this case is strongly supported by the allegations in the Complaint. It is

clear that Plaintiff’s father was a key participant in all of the events that led to Defendants’

allegedly unlawful efforts to separate Plaintiff from his parents. Plaintiff’s father took

Plaintiff’s brother to the hospital to treat the head injury that formed the basis of both

children’s removal from their parents’ home. Compl. ¶¶ 20-22. Plaintiff’s father was

interviewed by the New York City Police Department during its investigation of Plaintiff’s

parents for child abuse. Compl. ¶ 27. Plaintiff’s father was a party to all of the state court

proceedings relating to Plaintiff’s foster care placement, including those in which it was found



                                              -8-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 9 of 23 PageID #: 675



that he had violated the terms of visitation with Plaintiff and the protective orders entered

against him. Compl. ¶¶ 36-76.

       As such, it is not plausible that Plaintiff’s case can be presented without the testimony

of Plaintiff’s father, Mr. Rizzuto. 3 Plaintiff’s father is a necessary witness for his son.

       Plaintiff appears not to contest either that his father’s testimony (1) concerns matters

that are of central significance to the case or (2) would be afforded great weight, which are

two of the three factors the Court considers when determining whether a witness is

“necessary,” The Cadle Co., 256 F. Supp. 2d at 157. See Plaintiff’s Memorandum in

Opposition to Motion to Disqualify 16-17, 25-27 (“Opp’n”), ECF No. 49-2. Mr. Rizzuto

advocated for Plaintiff’s return home throughout the entirety of his nine years in foster care

and had numerous disputes with the Defendants who advocated against his wishes. As such,

Mr. Rizzuto could undoubtedly provide testimony about critical facts in this case. His

testimony would also be given great weight by the fact-finder because of his deep, first-hand

knowledge of the facts.

        Plaintiff does, however, contend that Mr. Rizzuto should not be deemed a “necessary”

witness because of the availability of other evidence to establish the facts set forth in his




       3
          Acknowledging our Circuit’s general concern that motions to disqualify the opposing
party’s attorney may be interposed for tactical reasons, see Evans, 715 F.2d at 791–92, the Court
does not perceive that Defendants’ motion is tactical in nature. Defendants voiced their intention
to move to disqualify Mr. Rizzuto shortly after they were served with the complaint. See Motion
for Pre-Motion Conference, ECF No. 27. They have submitted the motion at the outset of the case,
before discovery has begun. Cf. Murray, 583 F.3d at 180 (where plaintiff waited until five weeks
before trial, the “lengthy and unexcused delay in bringing its motion to disqualify” suggested
tactical motive); Acker v. Wilger, No. 12-CV-3620 (JMF), 2013 WL 1285435, at *2 (S.D.N.Y.
March 29, 2013) (tactical motive suggested where party waited to raise advocate-witness concerns
for almost eleven months, after discovery had closed and a schedule for summary judgment and
trial had been set).
                                               -9-
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 10 of 23 PageID #: 676



 complaint. Opp’n 25. Specifically, Plaintiff argues that he can present his case through the

 testimony of his mother, agents of the Defendants, “therapists, case workers or [other]

 attorneys,” and through documentation associated with the Family Court proceedings

 concerning his foster care placement. Id. This other evidence, Plaintiff argues, would be an

 effective substitute for Mr. Rizzuto’s testimony, rendering it essentially cumulative and

 therefore unnecessary. Opp’n 17, 25; see, e.g., MacArthur, 524 F. Supp. at 1208 (“An additional

 corroborative witness would almost always be of some use to a party, but might nevertheless be

 essentially cumulative. At some point, the utility of additional corroboration is de minim[i]s and

 does not require the attorney’s disqualification.”).

        The Court is not persuaded that Plaintiff’s father’s testimony would be rendered

 unnecessary by this other evidence, even assuming its availability and admissibility. Mr. Rizzuto

 was centrally involved in all of the disputed matters of the complaint. Mr. Rizzuto was a direct

 adversary of Defendants in the myriad legal proceedings arising out of Plaintiff’s foster care

 placement. Plaintiff disputes the legitimacy of this placement and the true intentions of Defendants

 in advocating against his father, but Plaintiff nonetheless acknowledges that the Defendants cited

 his father’s own conduct as the principal reason for their opposition to his earlier return or

 unrestricted visitation by his parents. Opp’n 8. As noted in his complaint, Plaintiff’s father’s

 visitation rights were restricted in 2005 because of a “heated verbal exchange” between his father

 and his maternal grandfather over his foster care placement. Compl. ¶ 58. Plaintiff challenges the

 validity of this alleged abridgement of his and his father’s rights to family integrity through a

 number of claims. To recover on these claims, Plaintiff’s father will have to explain why his

 conduct in this “heated verbal exchange” did not justify Defendants’ actions. The same holds

 true for the episode referenced in Defendants’ Motion to Disqualify, during which Mr. Rizzuto



                                                 - 10 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 11 of 23 PageID #: 677



 allegedly told a case worker that he led Plaintiff to believe that he was responsible for his

 brother’s injury, and thus responsible for the placement of both children in foster care. Mot.

 to Disqualify 5. See Decker, 716 F. Supp. 2d at 234 (finding that attorney in malpractice case was

 necessary witness because he “was one of only three attorneys” representing plaintiffs and “will

 need to explain why he did not take steps to minimize plaintiffs’ alleged harm”). In short, there is

 no way that Plaintiff can put on his case without the testimony of his father.

         The application of the necessity standard in previous cases by courts in this Circuit supports

 a finding that Plaintiff’s father is a necessary witness. Our cases make clear that though the test for

 necessity is strict, it is met when the attorney is a or the central participant in the events that form

 the basis of the complaint. See Noval Williams Films LLC v. Branca, 128 F. Supp. 3d 781, 791

 (S.D.N.Y. 2015) (“Defendants have demonstrated that [Plaintiff’s attorney] is a key witness on

 factual issues of great significance to the litigation . . . . [He] may be in the best, or only, position

 to testify about aspects of the footage and photo licensing agreements, given his direct involvement

 therein.”); Gleason v. Zocco, 941 F. Supp. 32, 35 (S.D.N.Y. 1996) (“The Court . . . concludes that

 Mr. Mathison’s extensive personal involvement in every aspect of the underlying controversies

 that led to this lawsuit require his disqualification, both because of the likelihood that he will be a

 necessary witness and because of the real and present danger that his personal interests will

 infringe on his professional representation in ways deleterious to his client.”); Fulfree v.

 Manchester, 945 F. Supp. 768, 772 (S.D.N.Y. 1996) (“These are core issues as to which Mr.

 Fulfree may have to testify. Clearly, Mr. Fulfree’s success or lack thereof as a witness may affect

 his success as a lawyer and vice versa. Moreover, Mr. Fulfree cannot fulfill his role as counselor,

 giving neutral and dispassionate advice (from a professional standpoint), when he is also a husband

 who has a stake in the outcome of the litigation.”) (emphasis in original); Decker, 716 F. Supp. 2d



                                                  - 11 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 12 of 23 PageID #: 678



 at 234. In the case at bar, Mr. Rizzuto is the central witness on behalf of his son, and his testimony

 is obviously required on issues that are central to the case. The Court has no hesitation in finding

 that he is a necessary witness and should be disqualified. See Merck Eprova AG v. ProThera, Inc.,

 670 F. Supp. 2d 201, 213 (S.D.N.Y. 2009) (“[T]he Second Circuit has not hesitated to disqualify

 counsel ‘when the circumstances warranted it.’”) (citing Evans, 715 F.2d at 791).

        Prejudice

        In addition to asserting that his father’s testimony would be rendered cumulative, Plaintiff

 claims that “[m]ovants’ application also founders on the ‘prejudice’ prong of the disqualification

 inquiry.” Opp’n 18. As noted, supra, no showing that Plaintiff’s father’s testimony would be

 prejudicial to his son’s claims is required, because Plaintiff’s father is a necessary witness on his

 son’s behalf, not a witness that merely may be called by Defendants. See Lamborn, 873 F.2d at

 531; see also Skiff-Murray v. Murray, 771 N.Y.S.2d 230, 233 (App. Div. 2004) (“As to plaintiff’s

 contention that Wardlaw’s testimony would not be contrary to the client’s interests, we note that

 the potential prejudicial impact of an attorney’s testimony is not pertinent where, as here, the

 testimony is necessary to establish the client’s claim.”). The Court therefore will not undertake

 this inapplicable analysis.

        Substantial Hardship

        Plaintiff claims that the Court should not disqualify his father from serving as counsel

 because doing so would cause him “substantial hardship.” Opp’n 22-24. In the Second Circuit, an

 attorney may continue to represent a client even when he is required to serve as a witness in the

 case when “disqualification of the lawyer would work a substantial hardship on the client.”

 Ramchair v. Conway, 601 F.3d 66, 75 (2d Cir. 2010).




                                                 - 12 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 13 of 23 PageID #: 679



         Plaintiff suggests two reasons that his father’s disqualification would cause him substantial

 hardship. The first is that his father has “intimate knowledge of the Family Court proceedings”

 and other underlying facts of the case by virtue of his nine years of participation in them. Opp’n

 22. He suggests that a new attorney’s lack of knowledge of these facts would render the attorney

 unable to effectively litigate the case. Id.

         This argument is meritless. If Plaintiff’s father were disqualified from serving as his son’s

 attorney, this would not prevent him from explaining the facts of the case to a newly retained

 attorney. Given that Mr. Rizzuto is the key fact witness in the case, and that Plaintiff himself was

 between the ages of three (3) and eleven (11) when the events at issue occurred, the Court would

 fully expect Mr. Rizzuto to provide factual background to a newly retained attorney. 4

         Second, Plaintiff suggests that, although he and his father have searched, they have been

 unable to find another attorney with experience in “42 U.S.C. § 1983 cases involving the Family

 Court.” Opp’n 22; Matthew Decl. ¶ 8.

         This claim is simply not credible. Suits challenging Family Court proceedings in the

 federal courts, including under 42 U.S.C. § 1983, are frequent. This Court currently has such

 cases before it, and the plaintiffs in these cases are ably represented. As such, both of

 Plaintiff’s arguments that his father should not be disqualified because of the substantial

 hardship it would cause him are meritless.




         4
           In addition to failing to provide evidence of substantial hardship to Plaintiff that would
 result from his father’s disqualification, this argument further highlights the need for Plaintiff’s
 father to act as a witness, as opposed to an advocate, by referencing his unparalleled knowledge
 of the facts of this case.
                                                - 13 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 14 of 23 PageID #: 680



         Separate Trial Counsel

         Plaintiff next contends that the Court can remedy any potential advocate-witness problem

 by allowing his father to continue representing him in pre-trial proceedings and retaining separate

 counsel to represent him at trial.

         It is true that there are instances where the balance between the client’s right to choice of

 counsel and the Court’s interest in ensuring uncompromised representation is best served by

 allowing an attorney-witness to represent the client in pre-trial matters, but not at trial. See Solomon

 v. Siemens Indus., Inc., No. 11-CV-1321 (DLI) (SMG), 2013 WL 5728252, at *4 (E.D.N.Y. Oct.

 22, 2013) (citing cases). 5 It is also true that our cases have referenced the confusion during trial

 that would result from an attorney’s dual role as advocate and witness as one reason for

 disqualifying an attorney. See Murray, 583 F.3d at 178 (citing Ramey v. Dist. 141, Int’l Ass’n of

 Machinists & Aerospace Workers, 378 F.3d 269, 282–83 (2d Cir. 2004) (noting various problems

 likely to arise at trial, including that “the lawyer might appear to vouch for his own credibility,”

 opposing counsel would be placed in a “difficult position when she has to cross-examine her

 lawyer-adversary,” and that “some may fear that the testifying attorney is distorting the truth as a

 result of bias in favor of his client”).

         Nonetheless, the awkwardness that would result at trial is not the only or even the central

 reason for disqualification under the advocate-witness rule. The fundamental justification for the




         5
          In such cases, the result has typically turned on the lack of clarity as to whether the
 attorney’s testimony would be truly necessary at the pre-trial stage. See, e.g., Stratavest Ltd. v.
 Rogers, 903 F. Supp. 663, 668 (S.D.N.Y. 1995) (noting “it is too early at this point in the
 proceeding [during discovery] to determine [whether counsel’s testimony may be necessary]”;
 Norman Reitman Co. v. IRB-Brasil Resseguros S.A., No. 01-CV-265 (RCC), 2001 WL 1132015,
 at *3 (S.D.N.Y. Sept. 25, 2001) (collecting cases). These cases are inapposite because here it is
 clear from the Complaint on its face that Plaintiff’s father is a necessary witness.
                                                  - 14 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 15 of 23 PageID #: 681



 rule is to preserve the integrity of the judicial system and the adversary process by ensuring the

 objective, professional representation of parties before the court. See Murray, 583 F.3d at 178

 (“[T]he ultimate reason for disqualification [is] harm to the integrity of the judicial system.”);

 Hempstead Video, Inc., 409 F.3d at 132 (the court’s authority to disqualify attorneys arises from

 its need to “maintain the highest standards of the profession” among practitioners appearing before

 it). The fact that Mr. Rizzuto is serving as his son’s attorney despite his intimate involvement in

 the events underlying this case permits an inference that Mr. Rizzuto will be unable to provide this

 objective representation. 6 See Mut. Life Ins. Co. of New York v. Liberty Mut. Ins. Co., 746 F. Supp.

 375, 377 (S.D.N.Y. 1990) (“Because [the attorney] should not have accepted employment in this

 matter in the first place, disqualification for all purposes is the appropriate remedy. [The attorney]

 urges . . . that she and her firm be permitted to continue as pre-trial counsel including the arguing

 of a motion for summary judgment . . . . However, [the New York advocate-witness rule] prohibits

 the attorney from acting as an ‘advocate,’ a role which plainly encompasses arguing pre-trial

 motions before the Court and plaintiff counsel’s role to date.”). In other cases where the attorney’s

 involvement in the underlying facts was pervasive and his testimony will obviously be required,

 courts have consistently disqualified the attorney from serving either at trial or in the pre-trial

 stages of the case. See id.; Gleason, 941 F. Supp. at 35-36 (disqualifying plaintiff’s counsel at the

 beginning of the case due to his “extensive personal involvement in every aspect of the underlying

 controversies that led to this lawsuit”); Fulfree, 945 F. Supp. at 772 (“There is no justification for




        6
          Specific aspects of Mr. Rizzuto’s litigation strategy before the Court further call into
 question his ability to provide representation meeting the highest standards of the profession. See
 Section III (Conflict of Interest), infra.
                                                 - 15 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 16 of 23 PageID #: 682



 allowing [the attorney] to represent plaintiff during the pre-trial aspect of this litigation when it is

 clear that he may be a material witness at trial, and it is clear that he could be required to testify.”).

         The Court also notes the conflicting claims made by Plaintiff in arguing that his father’s

 disqualification would result in substantial hardship and in arguing that any advocate-witness issue

 can be solved by limiting his father’s representation to pre-trial matters. In the former argument,

 Plaintiff references his father’s unparalleled knowledge of the facts underlying this case (which is

 evident from the Complaint) as a reason that no other attorney could substitute for him. Opp’n 24.

 In the latter argument, Plaintiff suggests that he can retain a separate attorney at the time of trial,

 and that this attorney can be brought up to speed on the nine years of consistent disputes that

 underlie this case. Opp’n 22. These inconsistent arguments highlight the importance of Mr.

 Rizzuto serving as a source of information through this litigation—during the pre-trial stage to

 educate a separate attorney on the facts underlying Plaintiff’s claims, and during trial to provide

 testimony to establish them—rather than as an advocate. The Court is unpersuaded that Plaintiff

 will be able to receive uncompromised representation if his father acts only as his pre-trial counsel.

         Bench Trial

         In a similar vein, Plaintiff argues that the Court can cure the advocate-witness problem in

 this case by holding a bench trial instead of a jury trial. Opp’n 20-22. Although Plaintiff’s

 complaint includes a jury demand, Plaintiff has indicated his willingness to waive his jury trial

 right to allow his father to remain his counsel. Compare Compl. 1 with Opp’n 20. Plaintiff suggests

 that when the judge, rather than a jury, serves as the finder of fact, attorney disqualification under

 the advocate-witness rule is inappropriate, because the judge is likely to be able to comprehend

 this dual role where the jury would be overwhelmed with confusion. Opp’n 21-22.




                                                   - 16 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 17 of 23 PageID #: 683



         For largely the same reasons that obtaining separate pre-trial counsel would not remedy the

 advocate-witness issue, neither would conducting a bench trial. The purpose of disqualification

 under the rule is not merely logistical, but is to ensure that the attorney can provide representation

 that is uncompromised by his involvement in the underlying facts of the case, preserving his

 objectivity and the integrity of the adversary process. First NBC Bank, 259 F. Supp. 3d at 56. A

 bench trial would obviously not cure the issues with Plaintiff’s father’s pre-trial advocacy

 discussed above. Moreover, Plaintiff’s proffer, by and through Mr. Rizzuto, of waiving his

 previously demanded right to a jury trial brings into focus the Court’s concern that Plaintiff may

 take actions that are adverse to his own case under the advice of his father. See Section III (Conflict

 of Interest), infra. 7   8




         7
             In the section of his Opposition requesting a bench trial as an alternative to
 disqualification, Plaintiff quotes the following excerpt from a case in this District:
 “Disqualification under [Rule 3.7(a)] is triggered only when the attorney actually serves as an
 advocate before the jury.” Finkel, 740 F. Supp. 2d at 373 (citing Murray, 583 F.3d at 179). Opp’n
 21. We first note that this is not a precise restatement of the Second Circuit’s guidance in Murray,
 which provides that “the concerns motivating Rule 3.7 are attenuated where [] the witness-
 ‘advocate’ is not someone who will be trying the case to the jury.” Murray, 583 F.3d at 179
 (emphasis removed). Though the court’s concerns may generally be attenuated in such cases, this
 does not mean that the district court can never disqualify an attorney from serving as pre-trial
 counsel under the advocate-witness rule, which our precedent makes clear is within the court’s
 discretion.
          More importantly, neither the reference to “the jury” in Murray nor in Finkel arises in the
 context of questioning whether a bench trial would overcome the concerns presented by the
 advocate-witness rule. Rather, the courts in both of these cases considered the disqualification of
 entire law firms by imputation under Rule 3.7(b). The standards for disqualification by imputation
 are much higher than for disqualification of an individual attorney, in large part because a law firm
 likely has many attorneys available to provide representation on a case, some of whom may serve
 as trial counsel and others of whom may not. Murray, 583. F.3d at 178-179. Plaintiff’s citation is
 thus inapposite to the question of whether a bench trial could cure the problems inherent in his
 father’s representation.
          8
            Plaintiff also requests that the Court convene a fact finding hearing to determine whether
 he is truly a necessary witness in this action whose disqualification is appropriate. Opp’n 28. As
 discussed throughout the Court’s opinion, the facts already elicited at this stage of the case make


                                                 - 17 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 18 of 23 PageID #: 684



       III.       Conflict of Interest

              The Defendants argue that Mr. Rizzuto should also be disqualified from representing his

 son because of potential conflicting interests between the two. Mot. to Disqualify 8-11; Reply 4-8,

 ECF No. 53. The Court agrees that there are serious potential conflicts of interest between Plaintiff

 and his father that warrant Mr. Rizzuto’s disqualification.

              Standard

              The district court’s authority to disqualify attorneys based on conflicts of interest with their

 clients is rooted in its ability to manage its own affairs, and serves the ultimate purpose of

 preserving the integrity of the judicial system. Bd. of Ed. of City of New York v. Nyquist, 590 F.2d

 1241, 1246 (2d Cir. 1979). Disqualification is appropriate “where an attorney's conflict of interest

 [] . . . undermines the court’s confidence in the vigor of the attorney’s representation of his client.”

 Id.

              A district court may disqualify an attorney based on a potential, rather than an actual,

 conflict of interest. See Tucker v. Shaw, 378 F.2d 304, 307 (2d Cir. 1967) (“[I]t [is] clearly within

 the discretion of the district judge to nip any potential conflict of interest in the bud.”); McDonald

 v. Hammons, 936 F. Supp. 86, 87 (E.D.N.Y. 1996) (“While plaintiffs may be correct in arguing

 that there is ‘absolutely no conflict’ between the parents and their infant children, this is a case in

 which, on the current record, there is a potential conflict of interest.”); see also First NBC Bank,

 259 F. Supp. 3d at 56 (“[D]isqualification may be justified even in the absence of a clear ethical

 breach where necessary to preserve the integrity of the adversary process.”). When a conflict




 clear that Plaintiff’s father is a necessary witness. The Court therefore denies Plaintiff’s request
 for a fact finding hearing.
                                                       - 18 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 19 of 23 PageID #: 685



 potentially exists, “any doubt is to be resolved in favor of disqualification.” Blue Planet Software,

 Inc., 331 F. Supp. 2d at 275.

        Discussion

        Both because of the limitations on Mr. Rizzuto’s representation caused by his status as a

 necessary witness in this action, and because of specific questionable conduct by Mr. Rizzuto so

 far in these proceedings, the Court finds that Mr. Rizzuto should be disqualified from representing

 his son on the additional ground of conflict of interest.

        As discussed in Section II, supra, the problems with Mr. Rizzuto’s continued

 representation of Plaintiff as the essential witness for his case are numerous, and they are

 appropriately described as both a violation of the advocate-witness rule and a conflict of interest.

 Cases in our Circuit and the New York Rules of Professional Conduct have recognized that the

 issues inherent in serving as an advocate and a witness simultaneously may also signal a conflict

 of interest between the attorney and his client. See Ardemasov v. Citibank, N.A., 14 F. Supp. 3d

 39, 48 (D. Conn. 2014) (“An advocate who also ought to be called as a witness hurts his client

 because the advocate’s ability to objectively assess his client’s case may become clouded.”)

 (internal quotation marks and citation omitted); Gleason, 941 F. Supp. at 35 (lawyer’s status as a

 necessary witness presented a “real and present danger that his personal interests will infringe on

 his professional representation in ways deleterious to his client”); see also N.Y. Comp. Codes R.

 & Regs. tit. 22, § 1200.0, Rule 3.7(a), cmt. 1 (“Combining the roles of advocate and witness . . .

 can create a conflict of interest between the lawyer and the client.”). The conflict that the Court

 has an interest in preventing in such a situation is somewhat distinct from scenarios in which an

 attorney seeks to represent multiple clients with differing material interests—see, e.g., Hollenbeck

 v. Boivert, 330 F. Supp. 2d 324 (S.D.N.Y. 2004)—or possesses confidential information that may



                                                 - 19 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 20 of 23 PageID #: 686



 be used against a party—see, e.g., Filippi v. Elmont Union Free Sch. Dist. Bd. of Educ., 722 F.

 Supp. 2d 295 (E.D.N.Y. 2010). Nonetheless, the advocate-witness scenario may create what is

 accurately described as a conflict in so far as it presents a significant risk that “a lawyer’s exercise

 of professional judgment in considering, recommending or carrying out an appropriate course of

 action for the client will be adversely affected.” N.Y. Comp. Codes R. & Regs. tit. 22, § 1200.0,

 Rule 1.7, cmt. 8.

         Plaintiff’s father’s conduct as counsel in this litigation so far has already created serious

 concerns about his ability to exercise professional judgment and advise his client on appropriate

 courses of action. As discussed above, Plaintiff’s father originally, at a pre-trial hearing before the

 Court, indicated that he would not testify on his son’s behalf in order to allow him to continue to

 serve as counsel in this case. ECF No. 31. To this point, the Court agrees with Defendants’

 contentions in their Motion to Disqualify:

         It is indicative of the severe nature of the conflict that Mr. Rizzuto has implied in
         pre-motion discussions with this Court that he will not testify as a witness for the
         plaintiff despite being one of two witnesses with firsthand knowledge of the facts
         necessary for Matthew to make out a prima facie case that his removal and foster
         care placement were violative of his clearly established constitutional rights. One
         would expect that such an important fact witness would indeed testify to avoid the
         prejudice to his son that would result without such testimony . . . .

 Mot. to Disqualify 11-12 (emphasis in original); see also Gleason, 941 F. Supp. at 36 (“Mr.

 Mathison’s statement that he and his client have agreed not to call him to the stand merely serves,

 once again, to highlight the conflict.”).

         In Plaintiff’s Opposition, he abandons his father’s ill-advised suggestion that he will not

 serve as a witness in this case (although he still disputes that his father is a necessary witness).

 Instead, as discussed, Plaintiff offers to give up his right to a jury trial or to retain separate trial

 counsel to allow his father to continue to serve as his attorney. Opp’n 18-22. These are both


                                                  - 20 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 21 of 23 PageID #: 687



 significant concessions, which Plaintiff’s father has apparently recommended to Plaintiff to allow

 him to continue serving as his attorney. As noted, the waiver of Plaintiff’s right to a jury trial is

 significant because he previously included a jury demand in his complaint, and his suggestion that

 his father serve as pre-trial counsel with a separate attorney representing him at trial would likely

 present a major hurdle to the complete presentation of facts supporting his claims. In the context

 of Plaintiff’s father’s earlier representations to the Court that he would not testify, his approach to

 Plaintiff’s rights and interests for the only apparent purpose of allowing him to remain Plaintiff’s

 counsel at least indicates the potential for a conflict between them.

        Another indication that Mr. Rizzuto’s representation is potentially adverse to Plaintiff’s

 interests can be found in the unsworn declaration signed by Plaintiff and submitted to the Court as

 an exhibit to Plaintiff’s Opposition. This declaration reads, in relevant part:

        3.      The underlying Family Court abuse petition was filed in 2001 when I was
        three (3) years old with proceedings including three (3) separate fact finding
        hearings continuing through 2010.
        4.      I have neither independent recollection of the events that brought upon the
        action nor any knowledge of any events or proceedings in the Family Court which
        commenced nearly seventeen (17) years ago.
        5.      I am not an attorney and have no independent knowledge of any witnesses
        or the evidence adduced at the hearings . . . .

        7.     Based upon their past actions of deceiving the Family Court and the
        Appellate Division I do not trust the defendants to be forthcoming in
        complying with anticipated discovery orders and remain skeptical I can get a fair
        hearing with an attorney not familiar with the entirety of the underlying Family
        Court proceedings nevertheless obtain any meaningful discovery [sic]. . . .

        12. . . . Based upon the ongoing deceptive, if not criminal, acts of the
        defendants, I believe my fears are completely justified. . . .

 Matthew Decl. ¶¶ 3-5, 7, 12 (emphasis added).

        Plaintiff’s declaration highlights the relatively unique nature of the potential conflict in this

 case: not only is Plaintiff relying on his father as a principal witness, but as a principal (perhaps


                                                 - 21 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 22 of 23 PageID #: 688



 exclusive) source of information about the claims. It is disquieting that Plaintiff, in the same

 declaration, explains his total lack of firsthand knowledge of the Family Court proceedings

 associated with his foster care placement, but goes on to make the heady charge that the Defendants

 deceived (perhaps criminally) the New York State Courts throughout these same proceedings. It

 is difficult for the Court to believe that these internally contradictory statements are the result of

 anything other than his father’s drafting. This does not abrogate the obligation of Plaintiff, who is

 an adult, to make true and factually supported statements to the Court, but it does call into question

 Plaintiff’s father’s professional judgment in writing and/or allowing this statement to be submitted.

        Courts in this Circuit have previously addressed the possibility of false testimony made by

 children in matters related to Family Court proceedings when an attorney jointly represents both

 the children and the children’s parents. See McDonald, 936 F. Supp. at 87 (“As a practical matter,

 this conflict might lead the parents to attempt to influence their children to testify falsely at their

 respective depositions.”). On several occasions, courts have acknowledged this concern but have

 declined to disqualify the challenged attorney based on the possibility of the children’s false

 testimony. See, e.g., Hollenbeck, 330 F. Supp. 2d at 335-36; Mercedes, 2001 WL 527477, at *4–

 7; Phelan v. Torres, No. 04-CV-3538 (ERK), 2010 WL 1292283, at *2 (E.D.N.Y. Apr. 2, 2010).

 An important distinction between these cases and the instant case, however, is that here the

 challenged lawyer is not an outside attorney who is representing parents and their children, but is

 the parent of Plaintiff, who is now an adult but was a child during the challenged events. The

 ability of the Court to ensure appropriate attorney conduct is arguably mitigated where there is no

 outside, unrelated counsel with the level of professional distance necessary to objectively evaluate

 whether a proposed course of legal action is advisable.




                                                 - 22 -
Case 1:17-cv-07381-ILG-ST Document 56 Filed 03/29/19 Page 23 of 23 PageID #: 689



        That professional distance appears lacking in view of the charged allegations in Plaintiff’s

 declaration regarding the Defendants’ past conduct, about which Plaintiff himself obviously—and

 on his declaration’s own terms—has no personal knowledge. The Court is not willing to overlook

 these allegations as mere bluster in light of the other concerns about Mr. Rizzuto’s representation

 discussed herein. Plaintiff’s reliance on his father for both legal advice and knowledge of the facts

 of his case only compounds the potential for conflict in this regard.

                                          CONCLUSION

        For the reasons discussed herein, the Court GRANTS Defendants’ Motion to Disqualify

 Mr. Rizzuto from serving as Plaintiff’s counsel at any stage of these proceedings. As Plaintiff has

 requested, Opp’n 28, the Court will allow Plaintiff sixty (60) days to substitute Mr. Rizzuto as his

 counsel.


 SO ORDERED.

                                                                      /s/
                                                               Steven L. Tiscione
                                                               United States Magistrate Judge
                                                               Eastern District of New York

 Dated: Brooklyn, New York
        March 29, 2019




                                                - 23 -
